DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are rejected in the Instant Application.


Priority
Examiner acknowledges Applicant’s claim to priority benefits of 62/696117 filed 7/10/2018.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/14/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Claim Rejections
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to teaching, which is a method of managing interactions between people without significantly more. The claim(s) recite(s) “assist in the identification and analysis of a student performance issue; develop a plan to address the student performance issue by improving student performance; assist in the implementation of the plan over time; and evaluate success of the plan in addressing the student performance issue by monitoring assessments of students.” This judicial exception is not integrated into a practical application because the additional features simply apply it on a computer by generally linking the judicial exception to a particular technological environment. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the remaining features of the claims either constitute ineligible subject matter themselves (e.g. filtering data based upon demographic information) or conventional computer hardware and software such as processors, memory and databases.
The additional features of the dependent claims do not change the above analysis, because they either constitute conventional computer features (see, e.g., Claim 2 with the additional feature of a sharded database) or because they constitute the ineligible act of teaching (see, e.g., Claim 8 with the additional feature of particular types of development assessment).

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant' s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO' s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Claims not specifically mentioned are rejected by virtue of dependency and because they do not obviate the above-recited deficiencies.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 is representative. Claim 1 requires a computer software engineer to have the knowledge of a teacher – “assist in the identification and analysis of a student performance issue;” “develop a plan to address the student performance issue by improving student performance;” “assist in the implementation of the plan over time” and “evaluate success of the plan in addressing the student performance issue by monitoring assessments of students.” Claim 8 further requires evidence-based validation of new content and technology features, which requires teaching knowledge. The specification does not provide a teaching to enable a computer software engineer to function with the knowledge of a teacher.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is representative. Claim 1 requires “develop a plan to address the student performance issue by improving student performance; assist in the implementation of the plan over time; and evaluate success of the plan in addressing the student performance issue…” While functional language does not, in and of itself, render a claim indefinite, functional language may render the claim indefinite when the claims merely recite a description of the problem to be solved. Claim 1 simply sets up a problem to be solved – a “student performance issue” – and then claims a wide range of acts which may or may not fall within the scope of “develop a plan to address” the issue. Essentially, the claim may or may include every act performed by a teacher with respect to the teaching of student that does not perform perfectly. Because every act performed during the course of teaching may or may not constitute “a plan to address the student performance issue by improving student performance” and virtually every act taken toward the student may or may not constitute “assisting in the implementation of the plan over time” it is vague and indefinite as to what acts would constitute “a plan” that is “assisted.”
The term "student performance issue" in claim 1 is a relative term which renders the claim indefinite.  The term "student performance issue" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 9 is representative. Claim 9 claims a system comprising memory encoding instructions which, when executed by the processor, cause the system to” which suggests that the following elements will be actions. Instead, the claim claims structures – “a model for assessment development, including:” It appears that what Applicant means is a system comprising a processor, memory, a model for assessment development, a database model, and a user interface, wherein the model for assessment development, database model and user interface perform particular functions as detailed in the claim.
The above cited rejections are merely exemplary.
The Applicant(s) are respectfully requested to correct all similar errors.
Claims not specifically mentioned are rejected by virtue of their dependency.


Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over James-Hatter (US Pub. 2015/0050637) in view of Gal (US Pub. 2014/0335497).
With respect to Claim 1 James-Hatter teaches a system for assessing student progress, the system comprising: a processor; (para. 65; processor)
and memory encoding instructions which, when executed by the processor, cause the system to: (paras. 65-66; memory, as well as memory devices such as hard disks or removable disks.)
assist in the identification and analysis of a student performance issue; (paras. 32-35; system collects information including grades and attendance. System may set thresholds that warrant intervention. System determines whether a student is succeeding, requires invention, or improving.)
develop a plan to address the student performance issue by improving student performance; (paras. 35-41; system has activity guide that comprises actions for a student that is, e.g., not meeting attendance requirements. Para. 45-46; evaluation tool selects targeted actions from the activity guide that are appropriate for the student based on the student’s classifications.) 
and evaluate success of the plan in addressing the student performance issue by monitoring assessments of students. (paras. 24, 34-35, 48-49; system monitors performance of students and analyzes to determine if student is improving. Para. 47; evaluation tool finds particularly effective actions over a wide range of students, which is an evaluation of success in the plan. Para. 58; system tracks students in mentoring or tutoring programs to determine effectiveness of programs.)
But James-Hatter does not explicitly teach assist in implementation of the plan over time.
Gal, however, does teach assist in implementation of the plan over time; (First see James-Hatter, paras. 35-41; system includes activity guides for students and instructors. However, the James-Hatter system simply selects activities and monitors the progress. The system does not take part. Consequently, see Gal, para. 97-103; system provides for differential curriculums for different students by tailoring content, support and activities to the relative progress of a student. System provides personalized feedback to the student by taking into account specific needs and skills of the student. Para. 133, 150; system monitors, logs and reports the performance of students with respect to their learning.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the system of James-Hatter with the assisting in implementation of the plan in order to provide for automated adjustment of content in order to adaptively teach students. (Gal, paras. 97-103)

With respect to Claim 2, modified James-Hatter teaches the system of claim 1, and James-Hatter also teaches further comprising a database model for storing data associated with the student progress, the database model being a sharded database model. (para. 44; student data and third party databases can use a key to associate two different databases that both apply to a single student, which is a sharded database.)

With respect to Claim 3, modified James-Hatter teaches the system of claim 2, and James-Hatter also teaches wherein the database model is broken into a set of tables including: transactional tables storing transactional data; (para. 32; data related to a student’s attendance, discipline, and grades)
archive tables storing older data; (para. 32; historical data)
and content tables storing content to be served to a client. (paras. 54-56; data is used to generate reports for school staff. To the extent that the scope suggests that each of these tables constitutes a different shard, it would have been obvious to shard the data to allow for all data to be considered while allowing for different storages based on different deployment and different ownership of data, see James-Hatter para. 29)

With respect to Claim 4, modified James-Hatter teaches the system of claim 1, and James-Hatter also teaches further comprising instructions which, when executed by the processor, causes the system to provide a user interface (paras. 54, 68; user interface)
with one or more controls which allow for selection of one or more demographics of students to filter data. (paras. 50-51; filtering of data. para. 33; age of student, which is a demographic. Para. 55; filter by school, which is a student geographic demographic. Para. 58; correlation of success or failure with household income level, living situation, grade level, which are demographics. Further, see also para. 33; mentor data includes mentor’s age, ethnicity, gender. Paras. 50-51; filtering by mentor data. It would have been obvious to one of ordinary skill prior to the effective filing date to track and filter based on ethnicity or gender for students as well to determine if there is any systemic problem for students of a given ethnicity or gender that may identify causes of student performance issues.)

With respect to Claim 5, modified James-Hatter teaches the system of claim 4, and James-Hatter also teaches wherein the controls include one or more of: gender, ethnicity, native language, service code, and Individualized Education Program (IEP) status. (para. 33; mentor data includes mentor’s age, ethnicity, gender. Paras. 50-51; filtering by mentor data. It would have been obvious to one of ordinary skill prior to the effective filing date to track and filter based on ethnicity or gender for students as well to determine if there is any systemic problem for students of a given ethnicity or gender that may identify causes of student performance issues.)

With respect to Claim 6, modified James-Hatter teaches the system of claim 1, and James-Hatter also teaches further comprising instructions which, when executed by the processor, causes the system to: segregate assessments by year; (Fig. 6, para. 53; data is display for current and historical years)
and allow for selection of a prior year when defining assessment settings for a current year to import information into the current year. (para. 35; system determines that a student is improving by comparing current data with previous data to determine a data trend. Para. 50, 54; user may select date ranges for filtering and reporting data.)

With respect to Claim 7, modified James-Hatter teaches the system of claim 1, and James-Hatter also teaches further comprising: a production zone housing production assessments and data; (paras. 24, 34-35, 48-49; system monitors performance of students and analyzes to determine if student is improving.)
and a research zone housing development assessments and data. (Para. 47; evaluation tool finds particularly effective actions over a wide range of students, which is an evaluation of success in the plan. Para. 58; system tracks students in mentoring or tutoring programs to determine effectiveness of programs.)

With respect to Claim 8, modified James-Hatter teaches the system of claim 7, and James-Hatter also teaches wherein the development assessments and data includes one or more of early-stage development, field testing, beta testing, concept maturation, and evidence-based validation (para. 47, 58; system tracks effectiveness of actions and programs, which is field testing and evidence based validation of content features.)
And Gal also teaches of new content and technology features. (para. 97-103; system provides for differential curriculums for different students by tailoring content, support and activities to the relative progress of a student. System provides personalized feedback to the student by taking into account specific needs and skills of the student.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 9, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, James-Hatter also teaches a database model for storing data associated with the student progress, the database model being a sharded database model; (para. 44; student data and third party databases can use a key to associate two different databases that both apply to a single student, which is a sharded database.)
and a user interface (paras. 54, 68; user interface)
to allow for selection of filters to filter data associated with the assessments of students. (paras. 50-51; filtering of data. para. 33; age of student, which is a demographic. Para. 55; filter by school, which is a student geographic demographic. Para. 58; correlation of success or failure with household income level, living situation, grade level, which are demographics. Further, see also para. 33; mentor data includes mentor’s age, ethnicity, gender. Paras. 50-51; filtering by mentor data. It would have been obvious to one of ordinary skill prior to the effective filing date to track and filter based on ethnicity or gender for students as well to determine if there is any systemic problem for students of a given ethnicity or gender that may identify causes of student performance issues.)

With respect to Claims 10-15, they are substantially similar to Claims 3-8, respectively, and are rejected in the same manner, the same art and reasoning applying.

With respect to Claim 16, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, James-Hatter also teaches and providing user interface (paras. 54, 68; user interface)
with one or more controls which allow for selection of one or more demographics of students to filter data. (paras. 50-51; filtering of data. para. 33; age of student, which is a demographic. Para. 55; filter by school, which is a student geographic demographic. Para. 58; correlation of success or failure with household income level, living situation, grade level, which are demographics. Further, see also para. 33; mentor data includes mentor’s age, ethnicity, gender. Paras. 50-51; filtering by mentor data. It would have been obvious to one of ordinary skill prior to the effective filing date to track and filter based on ethnicity or gender for students as well to determine if there is any systemic problem for students of a given ethnicity or gender that may identify causes of student performance issues.)

With respect to Claims 17-20, they are substantially similar to Claims 2-3, 6-7, respectively, and are rejected in the same manner, the same art and reasoning applying.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449